DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2006/0058731 to Burnett et al. (Burnett) in view of U.S. Publication No. 2003/0171710 to Bassuk et al. (Bassuk).
Regarding claim 1, Burnett teaches  method of managing fluid in a patient, the method comprising: inductively charging (0017, 0018), by an external device through skin of the patient (0017), an implanted device within the patient that is configured to transport fluid from a peritoneal cavity of the patient to a bladder of the patient (0017, 0018); receiving (0023), by the external device, an instruction to control transportation of the fluid from the peritoneal cavity to the bladder of the patient by the implanted device (0023); and wirelessly transmitting (0093), by the external device through the skin of the patient, the instruction to the implanted device, but fails to explicitly teach the instructions are from a remote computer. 
Bassuk teaches the use of a remote computer to transfer information to an external device (0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the use of a remote computer to transfer information in order to allow the patients physician or caretaker to remotely access the device, alter the rate of dialysis, and monitor the patient.  
Examiner notes that claim 1 is drawn to non-functional descriptive material.  While applicant is requiring that instructions are received and transmitted, there is no step where the instructions are actually executed. Please note: although the prior art discloses this feature or its equivalent the description of the methods as claimed is nonfunctional descriptive information because it has no functional role in the method. Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see Jn re Gulack, 703 F.2d 1381 , 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05.
The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, __, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
The text content of the criteria in claim 37 is descriptive material and is not functionally involved in the recited steps of the method. It has no impact on how the messages are transferred between the devices. Because it has no functional role in the method it is non-functional descriptive material. This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381 , 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05).

Regarding claim 2, Burnett in view of Bassuk teach the claim limitations of claim 1, where Burnett further teaches further comprising: wirelessly receiving (0093), by the external device through the skin of the patient, information from the implanted device; and transmitting (0093), by the external device, the information to the remote computer.  
Regarding claim 3, Burnett in view of Bassuk teach the claim limitations of claim 1, where Burnett further teaches wherein the instruction comprises one or more of: a target amount of the fluid to move daily, a target amount of fluid to move per motor actuation, an interval between pump actuations (0147), or a limit on peritoneal cavity pressure (0145), bladder pressure, pump pressure, or battery temperature.  
Regarding claim 4, Burnett in view of Bassuk teach the claim limitations of claim 1, where Burnett further teaches wherein the instruction controls operation of the implanted device not to move fluid during a specified period (0147- where the controller has a clock mechanism to automatically shut off after a certain number of hours thus not moving fluid during a specified period) or to defer pump actuation if the patient is asleep.  
Regarding claim 5, Burnett in view of Bassuk teach the claim limitations of claim 1, where Burnett further teaches wherein the instruction controls operation of the implanted device to start or stop a pump (0145), to operate the pump in reverse, or to operate the pump at high power to unblock the pump or associated catheters.  
Regarding claim 6, Burnett in view of Bassuk teach the claim limitations of claim 1, where Burnett further teaches wherein the instruction reduces the patient's volume of fluid (0141).  
Regarding claim 7, Burnett in view of Bassuk teach the claim limitations of claim 1, where Burnett further teaches wherein the instruction reduces the levels of products in the patient's fluid (0141).
Regarding claim 10, Burnett in view of Bassuk teach the claim limitations of claim 1, where Burnett further teaches further comprising infusing the fluid into the peritoneum from an external reservoir via a catheter (0026, 0027).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2006/0058731 to Burnett et al. (Burnett) in view of U.S. Publication No. 2003/0171710 to Bassuk et al. (Bassuk) and U.S. Publication No. 2005/0036983 to Simon et al. (Simon).
Regarding claim 8, Burnett in view of Bassuk teach the claim limitations of claim 7, where Burnett further teaches the device can elute concentrated dialysate, osmotic agents, therapeutic or diagnostic agents (0020), but fails to teach wherein the products comprise serum sodium.  
Simon teaches the products comprise serum sodium (0006, 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the product as serum sodium in order to prevent the user from going into a fluid overloaded state and toxic accumulation of metabolic waste.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2006/0058731 to Burnett et al. (Burnett) in view of U.S. Publication No. 2003/0171710 to Bassuk et al. (Bassuk) and U.S. Publication No. 2005/0075700 to Schommer et al. (Schommer).
Regarding claim 9, Burnett in view of Bassuk teach the claim limitations of claim 1, but fail to explicitly teach further comprising displaying, by the external device, light signals indicating a degree of magnetic coupling between the external device and the implanted device when inductively charging the implanted device.  
Schommer teaches displaying, by the external device, light signals indicating a degree of magnetic coupling between the external device and the implanted device when inductively charging the implanted device (0081-0082).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the display be the external device a light signal in order to allow the user to determine if the device is sufficiently charged or  needs to be charged.  


Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2006/0058731 to Burnett et al. (Burnett) in view of U.S. Publication No. 2003/0171710 to Bassuk et al. (Bassuk) and U.S. Publication No. 2004/0098113 to Forsell et. al. (Frosell)

Regarding claim 11, Burnett teaches external device for managing fluid in a patient, the external device comprising: an inductive charger (158; 0017, 0018) configured to charge, through skin of the patient (0138), an implanted device (2; 0049) within the patient that is configured to transport fluid from a peritoneal cavity of the patient to a bladder of the patient (0023); and a processor (0143) configured to receive an instruction to control transportation of the fluid from the peritoneal cavity to the bladder of the patent by the implanted device (0023), and to wirelessly transmit (0093), the instruction to the implanted device through the skin of the patient, but fails to explicitly teach one or more transceivers, or receive an instruction from a remote computer.
Forsell teaches one or more transceivers (0044).
Bassuk teaches the use of a remote computer to transfer information to an external device (0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the use of a remote computer to transfer information in order to allow the patients physician or caretaker to remotely access the device, alter the rate of dialysis, and monitor the patient and the use of one or more transceivers in order to allow for wireless remote controlling of the device during use.
Examiner notes that claim 11 is drawn to non-functional descriptive material.  While applicant is requiring that instructions are received and transmitted, there is no step where the instructions are actually executed. Please note: although the prior art discloses this feature or its equivalent the description of the methods as claimed is nonfunctional descriptive information because it has no functional role in the method. Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see Jn re Gulack, 703 F.2d 1381 , 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05.
The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, __, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
The text content of the criteria in claim 37 is descriptive material and is not functionally involved in the recited steps of the method. It has no impact on how the messages are transferred between the devices. Because it has no functional role in the method it is non-functional descriptive material. This descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381 , 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05).

Regarding claim 12, where Burnett, Bassuk and Forsell teach the claim limitations of claim 11, where Burnet teaches wherein the processor further is configured to:   wirelessly receive (0093), via the one or more transceivers (Forsell, 0044) information from the implanted device through the skin of the patient; and transmit (0093), via the one or more transceivers, the information to the remote computer.  
Regarding claim 13, where Burnett, Bassuk and Forsell teach the claim limitations of claim 11, where Burnet teaches the instruction comprises one or more of: a target amount of the fluid to move daily, a target amount of fluid to move per motor actuation, an interval between pump actuations (0147), or a limit on peritoneal cavity pressure (0145), bladder pressure, pump pressure, or battery temperature.  
Regarding claim 14, where Burnett, Bassuk and Forsell teach the claim limitations of claim 11, where Burnet teaches wherein the instruction controls operation of the implanted device not to move fluid during a specified period (0147-where the controller has a clock mechanism to automatically shut off after a certain number of hours thus not moving fluid during a specified period)  or to defer pump actuation if the patient is asleep.  
Regarding claim 15, where Burnett, Bassuk and Forsell teach the claim limitations of claim 11, where Burnet teaches wherein the instruction controls operation of the implanted device to start or stop a pump (0145), to operate the pump in reverse, or to operate the pump at high power to unblock the pump or associated catheters.  
Regarding claim 16, where Burnett, Bassuk and Forsell teach the claim limitations of claim 11, where Burnet teaches wherein the instruction reduces the patient's volume of fluid (0141).  
Regarding claim 14, where Burnett, Bassuk and Forsell teach the claim limitations of claim 11, where Burnet teaches wherein the instruction reduces the levels of products in the patient's  fluid (0141).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2006/0058731 to Burnett et al. (Burnett) in view of U.S. Publication No. 2003/0171710 to Bassuk et al. (Bassuk), U.S. Publication No. 2004/0098113 to Forsell et. al. (Forsell) , and U.S. Publication No. 2005/0036983 to Simon et al. (Simon).
Regarding claim 18, Burnett in view of Bassuk and Forsell teach the claim limitations of claim 17, where Burnett further teaches the device can elute concentrated dialysate, osmotic agents, therapeutic or diagnostic agents (0020), but fails to teach wherein the products comprise serum sodium.  
Simon teaches the products comprise serum sodium (0006, 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the product as serum sodium in order to prevent the user from going into a fluid overloaded state and toxic accumulation of metabolic waste.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2006/0058731 to Burnett et al. (Burnett) in view of U.S. Publication No. 2003/0171710 to Bassuk et al. (Bassuk), U.S. Publication No. 2004/0098113 to Forsell et. al. (Forsell) , and U.S. Publication No. 2005/0075700 to Schommer et al. (Schommer).
Regarding claim 19, Burnett in view of Bassuk and Forsell teach the claim limitations of claim 11, but fail to explicitly teach further comprising one or more lights configured to indicate a degree of magnetic coupling between the external device and the implanted device when inductively charging the implanted device.  
Schommer teaches comprising one or more lights (see fig. 14) configured to indicate a degree of magnetic coupling between the external device and the implanted device when inductively charging the implanted device (0081-0082).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the display be the external device a light signal in order to allow the user to determine if the device is sufficiently charged or  needs to be charged.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783